Citation Nr: 1428489	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  12-17 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected low back degenerative arthritis. 

2.  Entitlement to an evaluation in excess of 10 percent for service-connected left hip arthritis.

3.  Entitlement to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from March 25, 1987, to August 3, 1987, and from January 24, 2003, to November 22, 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in Detroit, Michigan, in January 2014.  A transcript of this hearing has been associated with the claims file.

The Board notes that additional medical evidence has been associated with the claims file after the statement of the case (SOC) was issued with respect to these claims.  However, as these issues are being remanded for further development, the Board finds no prejudice to the Veteran in proceeding to adjudicate these claims, as done below. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

Specifically, at the January 2014 hearing, the Veteran's representative indicated that the Veteran was determined to be disabled in a June 15, 2012, decision from Social Security Administration (SSA).  While the representative indicated that this decision would be submitted to the record, the claims file contains no records or decision from SSA.  VA has a duty to assist the Veteran in obtaining records in the custody of federal government agencies.  As such, Board finds that these issues must be remanded in order to obtain all available SSA records relating to disability benefits.  

With regard specifically to the Veteran's claim for entitlement to an evaluation in excess of 20 percent for service-connected low back degenerative arthritis, the Veteran underwent a VA spine examination most recently November 2010.  In a March 2013 VA treatment record, the Veteran was noted as having paresthesia left ankle and site of foot consistent with S1 dermatome.  It was noted that the Veteran's x-rays from 2010 indicate that he has degenerative disc disease at L5-S1.  A notation reflected a suspicion that this is worsening.  Further, the Veteran asserted in his June 2012 substantive appeal that he could no longer do some of the things that he could do the previous year due to pain. 

The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

In light of the March 2013 VA treatment record noting a suspected worsening since 2010 and the Veteran's assertions on his June 2012 substantive appeal, the Board finds that the Veteran should be provided a new VA examination in order to determine the current severity and manifestations of his service-connected low back degenerative arthritis.

With regard to the Veteran's claim for entitlement to an evaluation in excess of 10 percent for service-connected left hip arthritis, the Veteran underwent a VA hip examination most recently November 2010.  In light of the Veteran's assertions in his June 2012 substantive appeal that he could no longer do some of the things that he could do the previous year due to pain, the Veteran should be provided a new VA examination in order to determine the current severity and manifestations of his service-connected left hip arthritis.

Finally, upon remand, any and all available VA treatment records that have not yet been associated with the claims file should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records from the Michigan Center Community Based Outpatient Center (CBOC) and the Ann Arbor VA Medical Center (VAMC) (and associated clinics) dated from January 31, 2014, to the present. 

2. Obtain and associate with the claims file all available SSA disability records. 

3. Only after obtaining the above records, then the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine and left hip disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should render an opinion as to the functional impairment his service-connected disabilities have on his ability to be employed.  The examiner must provide the underlying reasons for any opinions provided.

4. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the SOC was issued with respect to these claims.  If the benefits sought on appeal remain denied, he and his representative should be provided a supplemental statement of the case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

